This is an appeal from a judgment by default. The record shows the defendants were served on November 21, 1942. The minutes show that a preliminary default was entered on November 23, 1942, and the judgment of confirmation of default was rendered and signed on December 2, 1942. It is evident that the preliminary default and the rendering of the judgment were done prematurely and that therefore the judgment is null and should be avoided.
It is ordered that the judgment appealed from is hereby annulled, reversed and set aside, and the case is hereby remanded to the lower court for further proceedings in accordance with law, the cost of this appeal to be borne by plaintiff, and all other cost to await the final determination of the case.